Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered November 4, 2013 in a proceeding pursuant to Family Court Act article 10. The order, *1399insofar as appealed from, denied respondent visitation with the subject child.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: As limited by her brief, respondent mother appeals from an order that denied her visitation with the subject child. Inasmuch as a subsequent order has been entered terminating the mother’s parental rights, we dismiss this appeal as moot (see Matter of Lateesha J., 252 AD2d 503, 503-504 [1998]; see also Matter of Alexander M. [Michael M.], 83 AD3d 1400, 1401 [2011], lv denied 17 NY3d 704 [2011]). We conclude that the exception to the mootness doctrine does not apply herein (see Matter of Francis S. [Wendy H.], 67 AD3d 1442, 1442 [2009], lv denied 14 NY3d 702 [2010]).
Present — Scudder, P.J., Centra, Carni and Sconiers, JJ.